Case: 6:19-cv-00061-KKC Doc #: 1 Filed: 02/27/19 Page: 1 of 12 - Page ID#: 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                       SOUTHERN DIVISION AT LONDON

GINA YOUNG                                :
253 Indian Camp Trail
Corbin, KY 40701                          :       CASE NO.

       Plaintiff                          :       JUDGE:

vs.                                       :       MAGISTRATE JUDGE:

HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY
200 Hopmeadow St.                         :       COMPLAINT
Simsbury, CT 06089

and

GROUP LONG TERM DISABILITY
PLAN FOR EMPLOYEES OF FLOWERS
FOODS, INC. GROUP INSURANCE PLAN
1919 Flowers Circle
Thomasville, GA 31757

       Defendants



       Now comes the Plaintiff, Gina Young, by and through counsel, and for her

Complaint hereby states as follows:



                           JURISDICTION AND VENUE

       1.     Jurisdiction of the Court is based upon the Employee Retirement Income




                                          1
Case: 6:19-cv-00061-KKC Doc #: 1 Filed: 02/27/19 Page: 2 of 12 - Page ID#: 2



Security Act of 1974 (ERISA) and, in particular, 29 U.S.C. § 1132(e)(1) and 1132(f).

These statutory provisions give district courts jurisdiction to hear civil actions brought to

recover benefits due under the terms of Employee Welfare Benefit Plans. In this case,

the Plaintiff, Gina Young, asserts a claim for group disability benefits available under a

long-term disability Plan provided for the employees of Flowers Foods, Inc. (hereinafter

the “Plan”). The Plan and policy documents should be included in the Administrative

Record that Defendants file with this Court. This action is also brought pursuant to 28

U.S.C. § 1331 which gives district court’s jurisdiction over actions that arise under the

laws of the United States.


       2.      The ERISA statute provides, at 29 U.S.C. § 1133, a mechanism for

administrative or internal appeal of benefit denials. Plaintiff has exhausted those avenues

of appeal.



                                 NATURE OF ACTION

       3.      Plaintiff, Gina Young, seeks an award of disability benefits, including

disability income benefits pursuant to an Employee Welfare Benefit Plan providing group

disability benefits to employees of Flowers Foods, Inc. This action is brought pursuant to

§ 502(a)(1)(B) of ERISA, 29 U.S.C. § 1132(a)(1)(B). Plaintiff also seeks to enforce the

right to future benefits and demand that Defendants account for past benefits and pay

future benefits.




                                             2
Case: 6:19-cv-00061-KKC Doc #: 1 Filed: 02/27/19 Page: 3 of 12 - Page ID#: 3



                                     THE PARTIES

        4.     Plaintiff was an active employee under the Plan and eligible for benefits as

a qualified employee when her medical condition deteriorated, and she could no longer

work. Plaintiff is now disabled. Venue is proper in the Eastern District of Kentucky

because the agreement providing long-term disability benefits was breached in Laurel

County, Corbin, Kentucky.



       5.      At all times relevant hereto, the long-term disability plans constituted an

“Employee Welfare Benefit Plan” as defined by 29 U.S.C. § 1002(1). Plaintiff became

disabled while employed under the Plan and has coverage as a Plan participant as defined

by 29 U.S.C. § 1002(7).



       6.      The Plan’s “Claim Administration” is run by a Plan Fiduciary, which,

upon information and belief, is Hartford Life and Accident Insurance Company,

(hereinafter, "Hartford").



                                  STATEMENT OF FACTS

       7.      Gina Young was hired by Flowers Foods, Inc. on June 3, 2009 and worked

as a General Worker in the Manufacturing Department, before having to leave work on

July 12, 2012, due to cervical spondylosis.



       8.      Mrs. Young worked as a “General Worker” which is a unskilled, medium

strength demand occupation.



                                              3
Case: 6:19-cv-00061-KKC Doc #: 1 Filed: 02/27/19 Page: 4 of 12 - Page ID#: 4



       9.      Ms. Young applied for short-term disability benefits upon her departure

from work. These benefits were approved and paid for the time period of July 12, 2012

through January 7, 2013.



       10.     Long-term disability benefits began on January 8, 2013 and were paid for

the inability to perform her "own occupation" until January 8, 2015. On January 9, 2015,

the definition of disability changed to being unable to perform "any occupation" and

Plaintiff was paid until April 16, 2018, under this definition of disability.



       11.     The definition of disability that Plaintiff must meet under the Flowers

Foods, Inc. policy, is as follows: "...after the first 24 months of continuous payments, the

claimant must be prevented from performing one or more of the Essential Duties of Any

Occupation."


       12.     "Any Occupation" means, "an occupation for which you are qualified by

education, training or experience, and that has an earnings potential greater than amount

equal to the lesser of the product of your Indexed Pre-disability Earnings and the

Maximum Monthly Benefit shown in the Schedule of Insurance."



       13.     Plaintiff's physician, Truman Perry, M.D., has been treating Plaintiff

throughout her disability claim (since at least 2012). Prior to the denial of benefits, Dr.

Perry completed an Attending Physicians Statement that provided permanent restrictions

as follows: 1) Sit/stand/walk each intermittently for 1 hour at a time 1 hour per day; 2)




                                              4
Case: 6:19-cv-00061-KKC Doc #: 1 Filed: 02/27/19 Page: 5 of 12 - Page ID#: 5



occasionally drive / lift 10 lbs. / fine and gross manipulation / reach at or below waist and

desk level; and 3) never reach above shoulder / bend / kneel / climb / balance.



       14.     In response to the above work preclusive assessment, Hartford sent

Plaintiff to an Independent Medical Examination on February 15, 2018, with William J.

Lester, M.D., in London, Kentucky. Dr. Lester provided restrictions and limitations that

would allow for sedentary work.



       15.     Using only Dr. Lester's restrictions and limitations, an Employability

Analysis was completed which concluded that there were occupations that Ms. Young

would be capable of performing and would meet the wage requirement ($8.65 an hour).



       16.     On April 17, 2018, Hartford issued its first denial of Plaintiff's long-term

disability benefits.   The adverse decision was based on the Independent Medical

Examination completed by William J. Lester, M.D. and the Employability Analysis.



       17.     On October 5, 2018, Plaintiff, through undersigned counsel, submitted an

appeal to the Hartford which included updated medical records and an Independent

Medical Examination by James Owen, M.D., of Lexington, Kentucky. Dr. Owen was

provided a copy of Dr. Lester's report and provided his opinion as to the conclusions that

were given by Dr. Lester. Dr. Owen concluded, "I think she is clearly disabled by their

own criteria and cessation of her long-term disability is a breach of contract." In addition




                                             5
Case: 6:19-cv-00061-KKC Doc #: 1 Filed: 02/27/19 Page: 6 of 12 - Page ID#: 6



to Dr. Owen's IME, Plaintiff provided her statement under oath which outlined in detail

the difficulties that she has in her daily life due to her medical conditions and symptoms.



        18.    Plaintiff argued that Dr. Lester's restrictions and limitations were not

consistent with the definition of sedentary work, because of the excessive sitting

restriction and/or the walking restriction. Additionally, Plaintiff's treating physician only

provided an occasional use of the upper extremities which would preclude sedentary

work.



        19.    Upon receipt of Plaintiff's appeal, Hartford sent Ms. Young's claim for a

non-examining file review by Ira Weisberg, M.D., who was provided with the IME report

by Dr. Owen but was not provided with the Plaintiff's statement under oath dated

September 27, 2018.



        20.    Dr. Weisberg's report is dated December 4, 2018, and states that he spoke

with Plaintiff's primary care physician's office (Physician Assistant Shelton) on

November 20, 2018, who supported Plaintiff's disability and verbally disagreed with Dr.

Weisberg when he stated that Ms. Young should be able to perform "light duty" work.

PA Shelton indicated that Ms. Young's inability to move her neck would make returning

to work very difficult and that he did not see that happening.



        21.    Despite the disagreement, Dr. Weisberg concluded that Ms. Young could

return to work with restrictions that included reaching above shoulder level 30 minutes at



                                             6
Case: 6:19-cv-00061-KKC Doc #: 1 Filed: 02/27/19 Page: 7 of 12 - Page ID#: 7



a time, up to 2.5 hours per 8 hour day; and lift, carry, push, pull up to 20 lbs.

occasionally, 10 lbs. frequently and 5 lbs. constantly. Dr. Weisberg believed that no

other restrictions were warranted.



       22.      Using only Dr. Weisberg's restrictions and limitations, Hartford completed

a second employability analysis. This analysis found several occupations that Plaintiff

should be able to perform based on Dr. Weisberg's restrictions and that fell into the wage

requirement.



       23.      Hartford issued its final denial letter on December 14, 2018 which advised

that Ms. Young had exhausted her administrative remedies and could file a lawsuit under

§ 502(a) of ERISA.        The denial letter also discredited the Independent Medical

Examination completed by Dr. Owen as, "outside of the disability period in question."



                          FIRST CAUSE OF ACTION
               CLAIM FOR BENEFITS UNDER 29 U.S.C. § 1132(a)(1)(B)

       24.      Plaintiff incorporates as if fully restated herein the allegations in

paragraphs 1 through 23 of the Complaint.



       25.      Defendant Plan and Hartford failed to exercise the statutorily required

duty of care and prudence, failing to administer the Plan solely in the interests of the

participants and beneficiaries as required under 29 U.S.C. § 1104(a)(1), and by denying

the benefits to the Plaintiff contrary to the law and terms of the Plan. Hartford and the




                                            7
Case: 6:19-cv-00061-KKC Doc #: 1 Filed: 02/27/19 Page: 8 of 12 - Page ID#: 8



Plan have arbitrarily ignored and selectively reviewed documents Plaintiff has submitted

and has failed to provide a full and fair review.



       26.     Defendant Hartford has an inherent “conflict of interest” as it has a dual

role as both evaluator and payor of benefit claims, which is to be considered as a factor in

the review of any benefit determination. The conflict of interest effected the decision to

deny benefits.     The conflict allowed Hartford an overreliance on non-examining

physicians’ opinions. The conflict of interest caused Hartford to disregard relevant

evidence with no explanation and totally or partially caused the denial of benefits without

using a reasoned process.



       27.     While Defendant Hartford may have the authority to make claims

determinations under applicable law and the language of the Policy, Hartford's

determinations as Plan Fiduciary are not entitled to deference and the review of any

benefits determination must be made de novo.



       28.     As a full de novo review of this decision and the evidence in the claim file

is required by statute, this Court may not abrogate its duty to perform such a review. Any

failure to provide such a review would violate the US Constitution and deprive Plaintiff

of constitutional rights, including under Article III and the principles of separation of

powers, amongst others.




                                              8
Case: 6:19-cv-00061-KKC Doc #: 1 Filed: 02/27/19 Page: 9 of 12 - Page ID#: 9



       29.     If the Court determines that an arbitrary and capricious standard of review

applies to this case rather than a de novo standard, Hartford's denial of benefits must be

overturned due to the faulty evaluation, confusing methods and below market standards

employed by Hartford in the evaluation of evidence. Standards applicable under ERISA,

including as enumerated by this Court, the Sixth Circuit Court of Appeals and the United

States Supreme Court have been violated by Hartford and an examination of the record

reveals that Hartford's decision to discontinue benefits is not the result of a reasoned

process and that it is, therefore, arbitrary and capricious.



       30.     Hartford and the Plans have violated their duty to provide a full and fair

review of claimant’s evidence by engaging in the following acts: 1) Defendants have

ignored evidence supplied by Plaintiff which supports her disability; 2) Defendants relied

upon non-examining peer reviews that mischaracterized Plaintiff’s medical severity; 3)

Defendants have improperly relied upon conclusion based peer reviews which failed to

address the claimant’s actual limitations, which included pain, weakness, fatigue, and an

inability to persist; and 4) Defendants have engaged in a selective review of evidence

presented by the claimant.



       31.     Plaintiff has exhausted her administrative remedies and the Plan still

wrongfully denies benefits to which she is entitled.



       32.     ERISA requires that an Employee Welfare Benefit Plan be established

and maintained pursuant to a written instrument, 29 U.S.C. § 1192(a)(1).



                                               9
Case: 6:19-cv-00061-KKC Doc #: 1 Filed: 02/27/19 Page: 10 of 12 - Page ID#: 10



         33.   The disability Plan under which the Plaintiff Gina Young was a

 participant at the time of her disability should be included in the Administrative record

 filed with this Court as those documents set forth the sole criteria for benefits for the

 Plaintiff.



         34.   ERISA provides that an Employee Benefit Welfare Plan shall be

 established and maintained pursuant to 29 U.S.C. § 1192(a)(1). Under the terms of this

 Plan documents, to be filed with the Administrative record, the termination of Plaintiff’s

 benefits was clearly unreasonable and without basis.



         35.    The Plan Administrator, the Plan and Hartford failed to provide a full and

 fair review under 29 CFR 2560.503-1 thereby depriving Plaintiff of her due process. See

 29 CFR 2560.503-1(g)(1)(v)(A)&(B). The Code of Federal Regulations requires an

 adequate explanation of why the claimant’s evidence was insufficient to award benefits.

 Hartford offered no explanation of why claimant’s evidence was insufficient or why the

 evidence created by non-examining physicians was more reliable.



         36.   Plaintiff is entitled to benefits and benefits are due and owing to Plaintiff

 from Defendants in an amount not yet ascertainable. Plaintiff seeks the payment of these

 benefits under 29 U.S.C. § 1132(a)(1).




                                            10
Case: 6:19-cv-00061-KKC Doc #: 1 Filed: 02/27/19 Page: 11 of 12 - Page ID#: 11



  WHEREFORE, Plaintiff, Gina Young, prays for the following relief:

        A.     That the Court enter judgment in Plaintiff Young’s favor and against the

               Defendants and that the Court order the Defendants to account and pay

               disability income benefits to Plaintiff Young in an amount equal to the

               contractual amount of benefits to which Young is entitled;

        B.     That the Court order the Defendants to pay Young’s pre-judgment interest

               on all benefits that have accrued prior to the date of judgment and enter

               judgment accordingly and that the Court reserve jurisdiction to enforce the

               equitable decree;

        C.     That the Court declare Gina Young's rights under the ERISA Plan, the

               ERISA statute, and the applicable insurance laws and order the

               Defendants to continue paying Plaintiff Young benefits until such time as

               the Court decides that she meets the policy conditions for discontinuance

               of benefits and this is perfected by an Order of this Court;

        D.     That the Court award the Plaintiff her attorney fees pursuant to 29 U.S.C.

               § 1132(g); and

        E.     That Plaintiff recovers any and all other relief to which she may be

               entitled, as well as the costs of the suit.


 Dated this 27th day of February, 2019




                                              11
Case: 6:19-cv-00061-KKC Doc #: 1 Filed: 02/27/19 Page: 12 of 12 - Page ID#: 12



                                Respectfully submitted,

                                /s/ Joseph P. McDonald


                                Joseph P. McDonald (0055230)
                                McDonald & McDonald Co., L.P.A.
                                200 E. Spring Valley Rd, Suite A
                                Dayton, OH 45458
                                Tel: 937-428-9800
                                Fax: 937-347-5441
                                Email: joseph@mcdonaldandmcdonald.com
                                Attorney for Plaintiff, Gina Young




                                      12
